On January 25, 2006, the defendant was sentenced to a commitment to the Department of Corrections for a term of twelve (12) years, all suspended, to run consecutive to the sentence in Cause No. DC-02-106, for violation of the conditions of a suspended sentence for the following offenses: Burglary (3 Counts), all felonies; Criminal Mischief, a misdemeanor; and Theft (2 Counts), misdemeanors.
On May 4, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mark McLaverty. The state was not represented.
*69DATED this 26th day of May, 2006.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was fiirther advised that there is no appeal from a decision of the Sentence Review Division. Defense Counsel, Mr. McLaverty, moved to hold the defendant’s application for a sentence review hearing in a pending status to allow him to petition the district court for reconsideration of the sentence.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be held pending notification of the defendant to the Sentence Review Division within sixty (60) days after judgment is made by the sentencing judge, Hon. Jeffrey Langton.
Done in open Court this 4th day of May, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.